PURCHASE AGREEMENT



THIS AGREEMENT

made as of the 10th day of April, 2007.





BETWEEN

:





JEFF ADAMS

, 2567 Kings Avenue, West Vancouver, British Columbia, V7V 2C7





(the "Vendor")



OF THE FIRST PART



AND

:





McNAB CREEK GOLD CORP.

, a Nevada company, with an office located at Suite 1128, 789 West Pender
Street, Vancouver, British Columbia, V6C 1H2





(the "Purchaser")



OF THE SECOND PART



WHEREAS

:





A. The Vendor is the legal and beneficial owner of a 50% interest (the "Vendor's
Interest") in and to the mineral claims described in Schedule A attached hereto
(hereinafter the "Property");



B. The Vendor has agreed to sell an undivided 100% interest in and to the
Vendor's Interest in the Property on the terms and conditions hereinafter set
forth;



NOW THEREFORE THIS AGREEMENT WITNESSES

that in consideration of the sum of $1.00 now paid by the Purchaser to the
Vendor (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:





DEFINITIONS



1. For the purposes of this Agreement, the following words and phrases shall
have the following meanings, namely:



(a) "Property" means the mineral claims described in Schedule "A" hereto
including any replacement or successor claims, and all mining leases and other
mining interests derived from any such claims. Any reference herein to any
mineral claim comprising the Property includes any mineral leases or other
interests into which such mineral claim may have been converted;



(b) "Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;



(c) "Shares" means the common shares of the Purchaser trading on the OTC BB
("Exchange"), to be transferred to the Vendor pursuant to paragraph 4 hereof.



REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDOR



2. (a) The Vendor represents and warrants to and covenants with the Purchaser,
with the knowledge that the Purchaser relies upon same in entering into this
Agreement, that:

(i) it is legally entitled to hold the Vendor's Interest in the Property and the
Property Rights and will remain so entitled until the interest of the Vendor in
the Property has been duly transferred to the Purchaser as contemplated hereby;



(ii) it is, and at the time of the transfer to the Purchaser of the mineral
claims comprising the Property it will be, the recorded holder and beneficial
owner of the Vendor's Interest in all of the mineral claims comprising the
Property free and clear of all liens, charges and claims of others, and no taxes
or rentals are or will be due in respect of any of the mineral claims;



(iii) the mineral claims comprising the Property have been duly and validly
staked, located, or granted, and recorded pursuant to the laws of jurisdictions
in which they are situated and are in good standing with respect to all filings,
fees, taxes, assessments, work commitments or other conditions on the date
hereof;



(iv) there are not any adverse claims or challenges against or to the ownership
of or title to any of the mineral claims comprising the Property, nor to the
knowledge of the Vendor is there any basis therefor, and there are no
outstanding agreements or options to acquire or purchase the Property or any
portion thereof, and no person other than the Vendor, pursuant to the provisions
hereof, has any royalty or other interest whatsoever in production from any of
the mineral claims comprising the Property; and



(v) the Property is not the whole or substantially the whole of the undertaking
of the Vendor.



(b) The representations and warranties contained in this section are provided
for the exclusive benefit of the Purchaser, and a breach of any one or more
thereof may be waived by the Purchaser in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution of this Agreement and of any transfers,
assignments, deeds or further documents respecting the Property.



REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER



3. (a) The Purchaser represents and warrants to and covenants with the Vendor,
with the knowledge that the Vendor relies upon same in entering into this
Agreement, that:



(i) it has been duly incorporated, amalgamated or continued and validly exists
as a corporation in good standing with respect to the filing of annual reports
under the laws of its jurisdiction of incorporation, amalgamation or
continuation;



(ii) it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constating documents of the Purchaser or any shareholders' or
directors' resolution, indenture, agreement or other instrument whatsoever to
which the Purchaser is a party or by which it is bound or to which it or the
Property may be subject;



(iii) the Shares will, at the time of delivery to the Vendor, be duly authorized
and validly allotted and issued as fully paid and non-assessable, free of any
liens, charges or encumbrances;



(iv) on the date of receipt by the Vendor of the certificate or certificates
representing the Shares, every consent, approval, and authorization that is
required for the issuance of the Shares and the delivery to the Vendor of such
certificate or certificates to be valid will have been obtained and will be in
effect; and



(v) the Shares will be part of a class of shares of the Purchaser that is
currently listed and posted for trading on the Exchange and, at the time of the
delivery of the certificates representing the Shares to the Vendor.



(b) The representations and warranties contained in this section are provided
for the exclusive benefit of the Vendor and a breach of any one or more thereof
may be waived by the Vendor in whole or in part at any time without prejudice to
its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.



 

 

PURCHASE AND SALE



4. The Vendor hereby sells and assigns and the Purchaser hereby purchases an
undivided 100% interest in and to the Vendor's Interest in the Property, free
and clear of all charges, encumbrances and claims, by payment of and issuance of
the following:



(a) the Purchaser paying to the Vendor a total of $50,000 cash, to be paid as
follows:



(i) $10,000 upon signing of this Agreement;



(ii) $40,000 within 60 days of execution of this Agreement;



(b) the Vendor will receive 600,000 common shares of the Purchaser as follows:



(i) 400,000 common shares of Purchaser within 60 days of execution of this
Agreement;



(ii) an additional 200,000 common shares of the Purchaser on or before April 10,
2008.



TRANSFER OF PROPERTY



5. Concurrently with the execution of this Agreement, the Vendor will deliver to
the Purchaser duly executed transfers of the Vendor's Interest in the Property
in favour of the Purchaser. The Purchaser will be entitled to record all
transfers contemplated hereby at its own cost with the appropriate government
office to effect legal transfer of the Property into the name of the Purchaser
and will hold the Vendor's Interest in the Property subject to the terms of this
Agreement.

6. The Purchaser agrees to execute transfers of 100% of the Vendor's Interest in
the Property in favour of the Vendor, such transfers to be held in escrow by a
mutually acceptable third party. In the event of termination pursuant to
paragraph 7 hereof or default pursuant to paragraph 10 hereof, such transfers
shall be delivered to the Vendor and in the event all obligations have been
satisfied under this Agreement, such transfers shall be returned to the
Purchaser.



TERMINATION



7. The purchase of the Vendor's Interest in the Property contemplated herein
(the "Purchase") shall terminate:



(a) subject to paragraph 10 hereof, upon the Purchaser failing to make any
payment or issue any shares which must be made or issued under this Agreement;

(b) at any time, by the Purchaser giving notice of such termination to the
Vendor; or

(c) subject to paragraph 10 hereof, upon the Purchaser failing to remedy a
default as provided therein.

8. If the Purchase is terminated, the Purchaser shall:

(a) leave in good standing for a period of at least 12 months from the
termination of the Purchase, those mineral claims comprising the Property, to
the extent allowable by the laws of the jurisdiction in which the Property is
situate;

(b) deliver or make available at no cost to the Vendor within 90 days of such
termination, all drill core, copies of all reports, maps, assay results and
other relevant technical data compiled by, prepared at the direction of, or in
the possession of the Purchaser with respect to the Property and not theretofore
furnished to the Vendor;

(c) reclaim the Property in accordance with the requirements of all applicable
environmental laws and regulations, but only to the extent that such
requirements result from the Purchaser's activities on the Property hereunder;

9. If the Purchase is terminated, the Purchaser shall have the right, within a
period of 180 days following such termination, to remove from the Property all
buildings, plant, equipment, machinery, tools, appliances and supplies which
have been brought upon the Property by or on behalf of the Purchaser, and any
such property not removed within such 180 day period shall thereafter become the
property of the Vendor or may be removed by the Vendor at the Purchaser's sole
expense.



ROYALTY

 

10. Upon the Commencement of Commercial Production, the Purchaser shall pay to
the Vendor a 2% royalty on the terms and conditions as set out in this paragraph
and in Schedule "B" hereto ("Royalty").

11. Installments of the Royalty payable shall be paid by the Purchaser as
follows:

(a) within 45 days after the end of each of the Purchaser's first three fiscal
quarters in each fiscal year and within 60 days of the end of the Purchaser's
last fiscal quarter in each fiscal year, the Purchaser shall pay to the Vendor
an amount equal to 25% of the estimated Royalty, if any, for the fiscal year,
adjusted if necessary after the first quarter of any fiscal year to reflect any
change during the fiscal year in estimated Royalty; and

(b) within 120 days after the end of the Purchaser's fiscal year, the balance,
if any, of Royalty payable in respect of the fiscal year last completed.



(c) After Commencement of Commercial Production, the Purchaser shall, within 45
days after the end of each fiscal quarter, furnish to the Vendor quarterly
unaudited statements respecting operations on the Property, together with a
statement showing the calculation of Royalty for the fiscal quarter last
completed.



DEFAULT

12. If at any time after the Purchase, the Purchaser is in default of any
material provision in this Agreement (other than the provisions of paragraph 4
for which no notice of default need be given), the Vendor may terminate this
Agreement, but only if:

(a) it shall have first given to the Purchaser a notice of default containing
particulars of the obligation which the Purchaser has not performed, or the
warranty breached; and



(b) the Purchaser has not, within 45 days following delivery of such notice of
default, cured such default or commenced proceedings to cure such default by
appropriate payment or performance, the Purchaser hereby agreeing that should it
so commence to cure any default it will prosecute the same to completion without
undue delay.

Should the Purchaser fail to comply with the provision of subparagraph (b), the
Vendor may thereafter terminate this Agreement by giving notice thereof to the
Purchaser.



RIGHT OF ENTRY



13. The directors and officers of the Purchaser and its servants, agents and
independent contractors, will have the sole and exclusive right in respect of
the Property to:



(a) enter thereon;

(b) have exclusive and quite possession thereof;

(c) do such prospecting, exploration, development and/or other mining work
thereon and thereunder as the Purchaser in its sole discretion may determine
advisable;

(d) bring and erect upon the Property buildings, plant, machinery and equipment
as the Purchaser may deem advisable; and

(e) remove there from and dispose of reasonable quantities of ores, minerals and
metals for the purpose of obtaining assays or making other tests.



CONFIDENTIAL INFORMATION



14. No information furnished by the Purchaser to the Vendor hereunder in respect
of the activities carried out on the Property by the Purchaser or related to the
sale of minerals, ore, bullion or other product derived from the Property, shall
be published or disclosed by the Vendor without the prior written consent of the
Purchaser, but such consent in respect of the reporting of factual data shall
not be unreasonably withheld, and shall not be withheld in respect of
information required to be publicly disclosed pursuant to applicable securities
or corporation laws, regulations or policies.



NOTICES



15. Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or telecopied to
such party at the address for such party specified above. The date of receipt of
such notice, demand or other communication shall be the date of delivery thereof
if delivered or, if given by telecopier, shall be deemed conclusively to be the
next business day. Either party may at any time and from time to time notify the
other party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.



GENERAL



16.

(a) This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.



(b) In the event this Agreement is assigned or the interest herein is vended to
another party, the agreement shall replace this Agreement but must reflect the
terms and conditions of this Agreement.



(c) No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.



(d) The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully the intent of this Agreement or to record wherever appropriate the
respective interest from time to time of the parties in the Property.



(e) This Agreement shall enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns.



(f) This Agreement shall be governed by and construed in accordance with the
laws of British Columbia.



(g) Time shall be of the essence in this Agreement.



(h) Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.



(i) Any reference in this Agreement to currency shall be deemed to be Canadian
currency.



IN WITNESS WHEREOF

the parties hereto have executed this Agreement as of the day and year first
above written.





 

 

 



JEFF ADAMS

 

McNAB CREEK GOLD CORP.

.



 

 

Per:

Authorized Signatory

SCHEDULE "A"

MINERAL CLAIMS

 

A. Legal description: Township 35S, Range 11E

Jenny 1 to 16

 

B. Legal Description: Township 25, Range 11E

Jerry 1 to 24

C. Legal description: Township 26, Range 11E

Amber 1 to 32

D. Legal description: Township 34S, Range 11E

Jo 1 to 32

 

 

 

SCHEDULE "B"



NET PROCEEDS ROYALTY



For the purposes of this Agreement:



(a) "Net Proceeds" means the amount by which the aggregate of Net Revenue for a
period and all preceding periods exceeds the aggregate of:



> > > > (i) all Pre-Production Expenses;



> > (ii) all Post-Production Capital Expenses incurred up to the end of that
> > period;



(iii) all interest on Pre-Production Expenses and Post- Production Capital
Expenses at the prime commercial rate of interest of The Royal Bank of Canada
plus 2% per year calculated initially from the date the Pre- Production Expenses
were incurred to the date of Commencement of Commercial Production on the amount
of such Pre-Production Expenses, and thereafter quarterly during the term of
this Agreement on the amounts of all Pre-Production Expenses and all Post-
Production Capital Expenses incurred in excess of the aggregate of Net Revenue
of all preceding periods; and



(iv) the aggregate of the amounts on which a Royalty to the Vendor was due and
payable under this Agreement in any preceding period.



(b) "Net Revenue" means, for any period, the excess, if any, of Gross Revenue
for the period over the aggregate of:



> > > > (i) Operating Costs for the period;



(ii) Operating Costs for all previous periods to the extent they have exceeding
Gross Revenue from such periods and have not previously been deducted in
computing Net Revenue; and



(iii) such amount of working capital as, in the reasonable opinion of the
Purchaser, is required for the operation of the Property as a mine, but this
amount shall be added to the Gross Revenue in calculating the Net Revenue for
the next period.



(c) "Gross Revenue" means, for any period, the aggregate of all revenue received
during the period from the operation of the Property as a mine and any cash
proceeds received during the period from the disposition of any capital assets
the cost of which has been treated as a Pre-Production Expense or a
Post-Production Capital Expense.

(d) "Operating Costs" means, for any period, all costs, expenses, obligations,
liabilities and charges of whatsoever kind or nature incurred or chargeable,
directly or indirectly, by the Purchaser after Commencement of Commercial
Production, in connection with the operation of the Property as a mine during
the period, which costs, expenses, obligations, liabilities and charges shall
include, without limiting the generality of the foregoing, the following:



(i) all costs of or related to the mining and concentrating of ores or other
products and the operation of the Mining Facilities;



(ii) all costs of or related to marketing of Mineral Products including, without
limitation, transportation, commission and discounts;



(iii) all costs of maintaining in good standing or renewing from time to time
the Property and Other Tenements or any interest therein, including the payment
of all royalties and taxes of any nature whatsoever in connection therewith;



(iv) all costs of or related to providing and operating employee facilities,
including housing;



(v) all duties, charges, levies, royalties, taxes (excluding taxes levied under
the Income Tax Act (Canada), the Income Tax Act of British Columbia, and any
other act which taxes the income of the parties hereto individually) and other
payments imposed upon or in connection with operating the Property as a mine by
any government or municipality or department or agency thereof;



(vi) all reasonable and actual costs and fees of the Purchaser for providing
technical, management and supervisory services;



> > > > (vii) all costs of consulting, legal, accounting, insurance and other
> > > > services;
> > > > 
> > > > 
> > > > 
> > > > (viii) all amounts expended in doing work hereunder;



(ix) other than capital expenditures relating to a major improvement, expansion,
modernization or replacement of the Mining Facilities, all costs of
construction, equipment, mine and development, including maintenance, repairs
and replacements incurred after Commencement of Commercial Production;



(x) all costs for pollution control, reclamation or any other similar costs
incurred as a result of any government regulations or requirements; and



(xi) any costs or expenses incurred relating to the termination of the operation
of the Property as a mine.



Operating Costs shall be determined in accordance with generally-accepted
accounting principles consistently applied, except that such costs shall not
include the non- cash expense items such as depreciation, depletion or
amortization of Pre-Production Expenses and Post- Production Capital Expenses.



(e) "Pre-Production Expenses" shall mean all exploration and development
expenditures, if any, and all other costs, expenses, obligations and liabilities
of whatsoever nature or kind, including those of a capital nature, incurred or
chargeable, directly or indirectly, by the Purchaser with respect to the
exploration and development of the Property and equipping it for production up
to and including the date of Commencement of Commercial Production including,
without limiting the generality of the foregoing, reasonable overhead charges
not exceeding 2.5% thereof, and sufficient initial working capital to finance
the first three months of production; overhead charges shall be reviewed
periodically and if proved to be excessive or insufficient shall be adjusted by
the Purchaser.



(f) "Post-Production Capital Expenses" shall mean all costs expended or incurred
by the Purchaser after Commencement of Commercial Production in connection with
a major improvement, expansion, modernization or replacement of the Mining
Facilities as are excepted from the definition of Operating Costs under
sub-paragraph d(ix).



(g) "Mineral Products" shall mean the products derived from operating the
Property as a mine.



(h) "Mining Facilities" shall mean all mines and plants, including, without
limitation, all pits, shafts, haulageways and other underground workings, all
buildings, plants, facilities and other structures, all fixtures and
improvements, and all other property, whether fixed or moveable, as the same may
exist at any time in, on or outside the Property and relating to the operation
of the Property as a mine.



(i) "operating the Property as a mine" or "operation of the Property as a mine"
shall mean the extraction or production of minerals from the Property, the
milling, smelting, refining, beneficiating and other processing of minerals and
mineral products, and the marketing of mineral products.



(j) "Other Tenements" shall mean all surface rights of and to any lands within
or outside the Property, including surface rights held in fee or under lease,
licence, easement, right- of-way or other right of any kind, and all renewals,
extensions and amendments thereof, acquired by the Purchaser with respect to the
Property.